     Case 2:17-cv-00020-KJM-EFB Document 47 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RICHARD ANTHONY EVANS,                             No. 2:17-cv-0020-KJM-EFB P
11                       Plaintiff,
12            v.                                         FINDINGS AND RECOMMENDATIONS
13    SOLANO COUNTY SHERIFF,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding without counsel in this action brought under 42

17   U.S.C. § 1983. Plaintiff’s case was dismissed on October 10, 2019 and is on appeal to the U.S.

18   Court of Appeals for the Ninth Circuit. ECF Nos. 38, 44. Currently before this court is the Court

19   of Appeals’ request to the District Court to determine whether plaintiff’s in forma pauperis status

20   should continue on appeal and plaintiff’s motion to stay deduction of court fees from his prison

21   trust account. ECF Nos. 45, 46.

22          In Forma Pauperis Status on Appeal

23          In its orders screening plaintiff’s various complaints, the court informed plaintiff that he

24   had impermissibly filed his claims in numerous pleadings, had joined unrelated claims, and had

25   not made clear who the defendants were. ECF Nos. 13, 20. Plaintiff was given several

26   opportunities to file a complaint that complied with the Federal Rules of Civil Procedure and

27   stated a cognizable claim. See ECF Nos. 13, 20, 33. When he again filed a complaint that joined

28   unrelated claims, failed to clearly identify all but one defendant, and failed to state a cognizable
                                                        1
     Case 2:17-cv-00020-KJM-EFB Document 47 Filed 07/22/20 Page 2 of 2

 1   claim against that defendant, the court dismissed the case. Under these circumstances, the court
 2   must conclude that plaintiff’s appeal is not taken in good faith under 28 U.S.C. § 1915(a)(3).
 3          Plaintiff’s Motion Regarding Court Fee Deductions
 4          Under 28 U.S.C. § 1915(b), prisoners who proceed in forma pauperis must nevertheless
 5   pay the court filing fee through monthly deductions from their institutional trust accounts
 6   whenever those accounts have a balance greater than $10. Plaintiff appears to assert that his
 7   institution has changed that threshold to $25 and asks the court to order CDCR to stay the
 8   deductions from his account “pending an investigation” into the change. ECF No. 46. Plaintiff
 9   cites no authority in support of his request. Moreover, even if true, plaintiff’s claim about the
10   threshold change would appear to benefit plaintiff rather than harm him. Absent any authority or
11   reason for providing plaintiff with the relief he asks, the court must deny plaintiff’s request.
12          Summary and Recommendation
13          Accordingly, it is hereby RECOMMENDED that the United States District Judge
14   assigned to this case certify that the appeal is not taken in good faith under 28 U.S.C. § 1915(a)(3)
15   and deny plaintiff’s “motion for stay” (ECF No. 46).
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: July 22, 2020.
24

25

26

27

28
                                                        2
